Citation Nr: 0208699	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right total knee 
replacement.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to a temporary total rating for right knee 
surgery convalescence.

4.  Entitlement to a rating in excess of 10 percent for the 
entity characterized as arthralgia of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to January 1958.  The case is before the Board 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a right total knee 
replacement, an increased rating for arthralgia of the right 
lower extremity, and a temporary total rating for right knee 
surgery convalescence, and from a February 2000 RO decision 
which denied service connection for lumbosacral spine 
arthritis.

In September 2000, the Board remanded the case for additional 
development.  The issues of entitlement to a higher rating 
for arthralgia of the right lower extremity and entitlement 
to a temporary total rating for right knee surgery 
convalescence  will be addressed in the REMAND which follows 
this decision.


FINDINGS OF FACT

1.  The veteran required right total knee replacement as 
treatment of his service-connected right knee disorder.

2.  The veteran's lumbar arthritis and disc disease have been 
aggravated by his service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  Service connection for a right total knee replacement is 
warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  Service connection for lumbar arthritis and disc disease 
is warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303 and 3.310 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim. 
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  

The file contains the veteran's service medical records, 
records of postservice treatment, medical opinions from 
private physicians, and reports of VA examinations in March 
1996, May 1999, and November 2001.  The Board remanded the 
case in July 1998 and again in November 2000, in part to 
obtain records from VA facilities, private physicians, and 
the United States Postal Service (USPS) Field Office in 
Pittsburgh.  Responses indicated that all available records 
from VA facilities were associated with the file.  No reply 
has been received from the private physicians or from the 
USPS Field Office.  VA has made reasonable efforts to obtain 
any records possibly pertinent to the issues on appeal and 
there is no indication that there is any available relevant 
evidence outstanding.  The veteran was provided copies of 
rating decisions explaining why his claims were denied.  
Furthermore, through the May 1996 and May 2000 statements of 
the case (SOC), numerous supplemental statements of the case 
(SSOC), and an October 2001 letter advising him of the VCAA, 
he was informed of the criteria for establishing entitlement 
to the benefits sought, and of what evidence was of record. 

The Board finds that the appellant is not prejudiced by the 
Board's review of these claims based on the current record 
(particularly in light of the determination made).  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

Service medical records show that right knee arthritis was 
diagnosed in October 1955.  An April 1955 medical record 
noted pain in the spine. 

A VA discharge summary shows that the veteran was 
hospitalized in February and March 1958.  The admission 
diagnosis was arthritis.  Complaints included pain in the 
knees and back pain.  X-rays of the spine and pelvis were 
negative.  The diagnosis was undiagnosed disease, manifested 
by pain in the trunk and extremities and neutropenia.

A VA discharge summary shows another period of 
hospitalization in April and May 1958.  The diagnosis was 
undiagnosed illness manifested by arthralgia, neutropenia and 
granulocytic hyperplasia.

In a June 1958 decision, the RO granted service connection 
for arthralgia of the right knee, the medial thigh and the 
right hip.  The arthralgia was evaluated as 10 percent 
disabling.

Over the years, the veteran has had ongoing treatment for 
complaints regarding his right knee and less frequent 
complaints regarding his low back. 

On VA examination in March 1988, the veteran complained of 
right knee and hip stiffness and some low back aches for 
about 20 years.  March 1988 X-rays of the hips revealed 
findings consistent with mild degenerative changes.  X-rays 
of the knees were interpreted as showing joint space 
narrowing, more noticeable medially than laterally, 
especially on the left, consistent with degenerative changes.  
The impression was mild degenerative joint space narrowing.

VA outpatient treatment records note: a history of arthritis 
in the spine, the right hip, and the right knee (March 1988); 
probable degenerative joint disease of the knees (November 
1988); complaints of right knee pain (November 1988 and 
December 1988); and osteoarthritis affecting the knees, hips, 
and lumbar spine, with X-rays showing no bony spurs or 
erosions (November 1989).      

At a hearing in May 1990, the veteran testified that he had 
pain in the lower back, the hip and the right knee.  He 
reported right knee crepitus, swelling and buckling.

Letters from the Field Director of the Pittsburgh Field 
Division of the USPS dated in January and February 1991 
include a comment that "medical examination by our Medical 
Officer, reveals that [the veteran has] arthritis of the 
right knee and back."

In August 1991, the veteran testified before a Member of the 
Board regarding his service-connected right lower extremity 
disorder.  He submitted a letter from the Chief of the VA 
Rheumatology Clinic to the Field Director of the Pittsburgh 
Field Division of the USPS, which indicated that since 1988 
he had been treated in the Rheumatology Clinic for 
osteoarthritis of the knees.  

On VA examination in November 1991, the diagnosis was 
arthralgia/arthritis both knees, right greater than left, 
also lumbosacral spine, subjectively tender on range of 
motion, with stiffness noted but no deformity physically.

Clinical records show that a private physician (DR. TM) 
treated the veteran for complaints of right knee pain from 
January to March 1992.  A history of low back pain was noted.  
The assessment was medial compartment arthritis of the right 
knee.

The impression on a November 1992 VA report of X-rays of the 
lumbar spine showed narrowing at L5-S1 disk space with 
vertebral end plate sclerosis and irregularity.  It was 
further noted that this most likely represented degenerative 
disc disease.

On VA examination in January 1994, it was noted that the 
veteran reported complaints of bilateral knee pain for at 
least 35 years.  The condition was noted to be relatively 
mild until approximately five years ago when it became 
progressively worse.  The veteran was followed at the VA 
Arthritis Clinic in Oakland until approximately six months 
ago.  Mild lower back and bilateral hip pain was also 
reported.  The diagnosis included advanced degenerative joint 
disease of the right knee resulting in gait impairment, 
mainly because of pain.  X-rays of the knees revealed very 
mild osteoarthritis of both knees.  X-rays of the lumbar 
spine revealed spondylosis of the lumbar spine and narrowing 
of the right sacroiliac joint, considered possibly due to 
degenerative osteoarthritis.

An August 1995 letter from a private physician (Dr. AK) 
indicates that the veteran had an accident driving a mail-
carrying machine while working for the USPS in January 1994.  
After the episode, the veteran reported symptoms including 
knee pain and right-sided low back pain.  No fractures of the 
lumbar spine were identified on X-rays reportedly taken in 
the Emergency Department at Divine Providence Hospital.  Dr. 
AK noted that the veteran came under the care of a Dr. CDY 
who prescribed symptomatic treatment.  After one month of 
physical therapy, the pain did not improve.  MRI of the 
lumbar spine demonstrated degenerative disk disease of the 
lower lumbar spine and mild to moderate stenosis at L4-5.  
Dr. AK stated that on physical examination the veteran walked 
with a mild limp and had varus deformities of both knees, 
consistent with degenerative joint disease.  He reviewed X-
rays from Divine Providence Hospital which demonstrated 
degenerative disk disease and vacuum disc phenomena at L4-5 
and L5-S1.  Right knee X-rays showed decreased right medial 
joint cartilage space consistent with degenerative disease.  
MRI of the lumbar spine demonstrated decreased signal 
intensity at multiple levels.  At L4-5, there was some degree 
of stenosis due to a combination of central disc bulging and 
ligamentum flavum hypertrophy.  Dr. AK indicated that his 
initial impression was that the veteran was suffering from 
mechanical back pain associated with multilevel degenerative 
disk disease.  There was also some degree of stenosis at the 
L4-5 level, causing pain and numbness in the calves and feet.  
Pain in the knees was due to mild to moderate degenerative 
joint disease of the knees.  The veteran was started on 
physical therapy and seen again in April 1995, at which time 
he noted that a Dr. TM had recommended a right total knee 
replacement.  The veteran indicated that his back and knee 
pain was present before the work-related accident; however, 
after the accident, it became severe and did not resolve.  
When seen again in August 1995, the veteran had more pain in 
the anterior right knee than in the back and legs.  His 
overall diagnosis was ongoing knee pain due to degenerative 
joint disease along with ongoing low back pain and lower 
extremity pain due to foraminal L4-5 stenosis.  

VA records document the veteran's hospitalization for right 
total knee replacement surgery in January 1996.  The 
impression on January 1996 X-rays taken prior to surgery was 
marked degenerative joint disease of the medial compartment 
with no definite abnormality in anterior or lateral 
compartments.   

On VA examination in March 1996, it was noted that the 
veteran had been complaining of low back pain for the last 
twenty years, bilateral hip pain radiating to the thighs, and 
bilateral knee pain.  Specific evaluation of the right knee 
revealed marked swelling, slight deformity, and definite 
lateral instability.  The diagnosis was advanced degenerative 
joint disease of the right knee, status post total knee 
replacement.  X-rays of the right knee showed a total knee 
replacement, no evidence of loosening, and degenerative 
osteoarthritis of the patella.  X-rays of the lumbar spine 
revealed spondylosis of L4-5 and L5-S1 and spondylolysis at 
L5-S1.   

In a September 1996 letter Dr. TM indicated that he had 
followed the veteran for right knee osteoarthritis since 
1994.  He noted that the veteran had since undergone a total 
knee replacement, and that his claim for benefits for a right 
knee disorder had been denied.  To clarify the veteran's 
history of right knee symptomatology, Dr. TM indicated that 
the term arthralgia merely means pain in the joint, which 
could be due to numerous problems.  He went on to state that 
the veteran's arthritis dated back to 1955 when arthritis of 
the right hip and knee was diagnosed in service, and that 
over the next thirty years the arthritis progressed to the 
point that a knee replacement was needed.

In a September 1996 letter, Dr. PK, (the former Chief of 
Orthopedics at the Washington VA Medical Center), reviewed 
the veteran's history of right knee problems.  Dr. PK 
indicated that the veteran was first treated for right knee 
trouble in service in 1955 and that he was seen one month 
after separation from service at a VA hospital with 
complaints of right knee and back pain.  The physician found 
that the veteran was treated frequently at the VA hospital in 
Pittsburgh for arthritis and that the knee problems continued 
to get worse until the total knee replacement was performed 
in 1996.  The physician noted that X-rays from several years 
show that the veteran's right knee developed an increasing 
amount of arthritis over the years with finally complete 
destruction of the joint space on the medial aspect of the 
knee.  Dr. TM. pointed out that while the diagnosis for which 
the veteran was service-connected was arthralgia, this is a 
complaint and not a true diagnosis.  Dr. TM gave the medical 
opinion that there is no doubt in his mind that the correct 
diagnosis in 1955, and when the veteran was seen at the VA 
one month after discharge, was arthritis.  He believed that 
the veteran should have been rated for arthritis when he 
first saw VA, and that arthritis is what is really service-
connected.  Dr. TM stated that the veteran would normally be 
granted a temporary total rating for a period of 
convalescence following the total knee replacement(usually on 
year), and thereafter the residuals would be rated at least 
30 to 40 percent disabling.

In a September 1996 letter, Dr. CVO, an Associate Professor 
of Medicine at the University of Pittsburgh School of 
Medicine, noted that the veteran was a patient he had treated 
for a three to four year period at the VA Rheumatology Clinic 
in Oakland, PA in the early 1990's.  Dr. CVO reviewed the 
veteran's medical history noting that arthritis of the hips 
and knees, and not arthralgia was diagnosed in 1955; that the 
veteran had joint pains ever since then; and that he carried 
a diagnosis of degenerative joint disease or osteoarthritis.  
He was treated for osteoarthritis for several years and had a 
total knee replacement in January 1996.  Dr. CVO stated that 
on review of the veteran's records, his past history of joint 
pain was related to his current problem with osteoarthritis 
that eventually necessitated a total knee replacement.

On VA examination in May 1999, the examiner reviewed the 
veteran's service medical records, records of postservice 
treatment for right knee problems, evidence regarding the 
veteran's accident while working for the USPS, the veteran's 
low back symptomatology, and the statements from private 
physicians regarding the right knee pathology before and 
after the right total knee replacement.  The VA physician 
stated "I believe that [the veteran's] right total knee 
replacement was due to his posttraumatic arthritis, most 
likely suffered during service."  He also agreed with 
private physician, Dr. PK, that "arthralgia" was 
inappropriate as a diagnosis over the years.  He reported 
that the veteran had quite a significant amount of 
degenerative disease of his lumbosacral spine, as documented 
in X-rays obtained in the early 1990's and that he already 
had moderate stenosis at L4-L5.  The physician concluded his 
report with the medical opinion that the veteran was correct 
in assuming that this posttraumatic arthritis was secondary 
to his service-related condition. 

Records submitted from the VA Rheumatology clinic show that 
the veteran was treated in November 1992 for low back 
problems shown by X-rays to include L5-S1 narrowing.

On VA examination of the joints in November 2001, the 
examiner noted the veteran's history of right knee 
arthralgia, his degenerative joint disease of the right knee 
that eventually required total knee replacement, and his 
history of low back pain since the military.  This VA 
physician stated that he reviewed the May 1999 VA examination 
report and that he concurred with that physician's opinion 
that the veteran's right total knee replacement was due to 
his posttraumatic arthritis most likely due to his in service 
"arthralgias."  The examining physician went on to state 
that he believed that the arthralgias were precursors of the 
veteran's degenerative arthritis and that it is as likely as 
not that these arthralgias resulted in his degenerative joint 
disease and subsequent right knee replacement.  With regard 
to the spine, the VA physician opined that it was as likely 
as not that the veteran's right knee condition aggravated his 
spine condition.  He specified that he did not believe that 
the right knee disorder caused the spine condition, but that 
it did aggravate it.  

On spine examination in November 2001, it was noted that X-
rays of the lumbar spine revealed multiple level degenerative 
disk disease, most severe at L5-S1 and L4-5, and also with 
lesser degrees at L3-4 and at L2-3.  The veteran also had 
evidence of facet joint arthritis, particularly at L4-S1 and 
L4-L5, and some osteophyte formation of the lateral edges of 
the upper lumbar levels consistent with multiple level 
degenerative spondylosis of the lumbar spine.  The impression 
was that the veteran had evidence of lumbar spondylosis that 
was not caused by the service connected knee disorder, but 
that the knee disorder  certainly aggravated it.   
Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306(a).  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Furthermore, in 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
term "disability" as used in 38 C.F.R. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

A.  Service connection for a right total knee replacement

VA and private physicians have indicated that the proper 
diagnosis for the right knee disorder manifested in service 
was actually arthritis and not "arthralgia", which is 
merely a symptom, i.e. pain.  A VA physician found that the 
veteran's right knee "arthralgia" in service was a 
precursor of his right knee arthritis.  Regardless of whether 
the veteran has right knee arthritis since service or 
"arthralgia" that developed into right knee arthritis, all 
medical opinions, VA and private, support the finding that 
the right total knee replacement was necessary for 
posttraumatic arthritis of service origin.  These physicians 
were aware of the veteran's 1994 accident while working for 
the USPS.  Nevertheless, they have opined that the right 
total knee replacement was for disability of service origin, 
not for disorder due to intervening causes. 



B.  Service connection for a lumbar spine disorder 

The veteran asserts that his low back disorder is due to or 
aggravated by service or a service-connected disorder.  

Service medical records show that the veteran had complaints 
of back pain during service.  On examination prior to 
separation, however, his spine was evaluated as normal.  
Records of postservice medical treatment show sporadic 
complaints of low back pain since service, but no X-ray 
evidence of a chronic disorder until 1989, when findings 
included osteoarthritis in the lumbar spine, without bony 
spurs or erosions.  Recent medical records show chronic low 
back problems including arthritis and spondylosis.  

After review of all the evidence on file, the Board finds 
that there is no competent evidence that the veteran's 
current low back disorder was incurred or aggravated in 
service.  Consequently, service connection on that basis, is 
not warranted.

While direct service connection is not warranted, the 
evidence of record does support a finding that the veteran's 
variously diagnosed lumbar spine disorder has been aggravated 
by his service-connected right knee disorder.  On VA 
examination in November 2001, it was specifically stated that 
the veteran's service-connected right knee disorder did not 
cause his lumbar spondylosis, but that it did aggravate the 
condition.  Accordingly, under 38 C.F.R. § 3.310, secondary 
service connection for a disorder of the lumbar spine is 
warranted.   See also Allen, supra.


ORDER

Service connection for a right total knee replacement is 
granted.

Secondary service connection for a disorder of the lumbar 
spine is granted.



REMAND

In a September 1958 decision, the RO granted service 
connection for a condition identified as arthralgia of the 
right knee, medial thigh and right hip.  Disability at 
various levels of the right lower extremity has been rated as 
10 percent disabling, combined.  The veteran contends that a 
rating in excess of 10 percent is warranted for right lower 
extremity arthralgia.  Here, service connection is now 
established for a right total knee replacement.  Rating knee 
disability separately as knee replacement and for arthralgia 
would constitute pyramiding, which is prohibited under 
38 C.F.R. § 4.14.  Hence, knee disability due to total knee 
replacement must be given one rating, and a new assessment 
must be made with regard to remaining disability of the 
medial thigh and hip of the right lower extremity, heretofore 
characterized as arthralgia.  The Board finds that this issue 
must be returned to the RO for review in light of the above.

38 C.F.R. § 4.71(a), Code 5055 provides for a total rating 
for a period of one year following implantation of prosthetic 
replacement of the knee joint.  The veteran has asserted a 
claim for a temporary total rating under 38 C.F.R. § 4.30.  
This claim must be reviewed in light of the grant of service 
connection for total knee replacement.  On remand, the RO 
must consider the veteran's claim of whether a temporary 
total rating for convalescence is warranted beyond the one-
year total rating provided by Diagnostic Code 5055.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the rating(s) 
for the disability which has been 
characterized as right lower extremity 
arthralgias in light of the discussion 
above.  

2.  The RO should review the claim of 
entitlement to a temporary total rating 
for convalescence for total knee 
replacement following the one-year period 
during which a 100 percent evaluation is 
already provided under Code 5055. 
If either benefit remains denied, the veteran and 
his representative should be provided with an 
appropriate SSOC and given the opportunity to 
reply.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



